Title: From Alexander Hamilton to Stephen Van Rensselaer, 25 June 1799
From: Hamilton, Alexander
To: Van Rensselaer, Stephen


          
            Dr. Sir,
            New York June 25. 1799
          
          The Officers of the Provisional Army are to be appointed. Two Regiments will be officered from this State. I am required to recommend. I will thank you for your Assistance. But I must ask the favour of you to be particularly circumspect and in giving me your opinion to be precise in marking the degrees of your approbation. This is a case in which careful selection must be exercised. You will oblige me by having Hutton sounded once more. But he must be now explicit. Let Dole also be sounded. It may be fairly understood that these Officers will not be called for until matters are very serious indeed & then Military Men could  with an ill grace withold their services.
          With great regard I am Dr Sir Yr obed Sr
          
            A Hamilton
          
          Lt Gov. Rensselaer
        